Citation Nr: 1136762	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  07-16 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky


THE ISSUE

1.  Entitlement to a compensable evaluation for lumbosacral strain prior to February 24, 2009.

2.  Entitlement to a rating in excess of 10 percent for lumbosacral strain from February 24, 2009, to May 28, 2009.

3.  Entitlement to a rating in excess of 20 percent for lumbosacral strain from May 28, 2009.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to March 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision by the Louisville, Kentucky RO, which denied the Veteran's claim for a compensable evaluation for lumbosacral strain.  

On February 25, 2008, the Veteran appeared at the Louisville RO and testified at a videoconference hearing before the undersigned Veterans Law Judge, sitting in Washington, DC.  A transcript of the hearing is of record.  

In December 2008, the Board remanded the case for further evidentiary development.  In a November 2009 rating action, the agency of original jurisdiction increased the evaluation for lumbosacral strain from 0 percent to 10 percent, effective February 24, 2009, and from 10 percent to 20 percent, effective May 28, 2009.  A supplemental statement of the case (SSOC) was issued in February 2011.  


REMAND

Following a remand by the Board in December 2008, additional evidence was apparently obtained, including certain private treatment records and a VA examination report.  This was apparent from arguments made by the Veteran's representative in a March 2011 brief and from a February 2011 supplemental statement of the case prepared by the Appeals Management Center (AMC).  Nevertheless, such evidence was not in the claims file when it was given to the undersigned for review in April 2011.  Whether the evidence was included in a temporary file or some other location was not known.  A search was conducted and only a copy of the May 2009 VA examination report was secured.  Electronic messages received during the course of the search from the RO appear to indicate that a "rebuilt" temporary folder has been created.  This suggests that a temporary file had been in existence, but could no longer be found and therefore had to be "rebuilt."  

Because of the importance of including all the evidence in the file for the Board's review, efforts must be undertaken to obtain the records.  Accordingly, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following actions:

1.  The AOJ should locate and associate with the claims file any temporary folder that is being maintained at the RO or at the AMC relating to the Veteran.  If the temporary file does not include complete copies of the treatment records from the Frist Clinic dated in February 2009 and the Snyder Chiropractic Center dated in June 2009, copies of these records should again be sought from the source.  (The Veteran should be asked to sign authorizations for release of the records.)  All efforts to obtain these records should be documented in the claims file.  

If the AOJ is unable to obtain any of the above described documents, the Veteran and his representative are to be notified and requested to provide any copies in their possession.  The letter should describe with specificity the documents that are missing/needed.  

2.  The AOJ should obtain the Veteran's more recent VA treatment records (since May 2009) and associate the records with the claims folder.  

3.  The Veteran should then be afforded a VA spine examination to determine the current severity of his low back disability.  The claims folder should be made available to the examiner in conjunction with the examination.  All necessary tests and studies should be conducted and the examiner should review the results of any testing prior to completion of the report.  The examiner should identify any orthopedic and neurological symptoms related to the service-connected disability and fully describe the extent and severity of those symptoms.  Pain or other functional losses should be equated to additional loss of motion (beyond that demonstrated clinically).  Finally, the examiner should provide an opinion as to the degree to which the Veteran's thoracolumbar spine disorder interferes with his ability to secure and follow substantially gainful employment, with specific references to any tasks or activities precluded by the disability.  

4.  The AOJ should ensure that all requested actions have been accomplished.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

5.  Thereafter, the AOJ should readjudicate the Veteran's claim on the basis of all evidence of record and all applicable laws and regulations.  If any determination remains unfavorable to the Veteran, he should be furnished a supplemental statement of the case (SSOC).  Thereafter, the Veteran and his representative should be given the opportunity to respond.  

After the above actions have been accomplished, the case should be returned to the Board for further appellate consideration, if otherwise in order.  No action is required of the Veteran until he receives further notice.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

